DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8, 14 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Degenholtz (20040200928).
In regards to claim 8, Degenholtz discloses an aircraft comprising:
 a flap (Fig. 1 ref. 68); 
a first actuator (ref. 70); a second actuator (ref. 72); 
a first drive arm coupled to the flap (seen in Fig. 1 not referenced); 
a second drive arm coupled to the flap (seen in Fig. 1 not referenced); 
a first coupler to selectively couple the first actuator to the flap via the first drive arm (ref. 78A); and 
a second coupler to selectively couple the second actuator to the flap via the second drive arm (ref. 78A).

In regards to claim 14, Degenholtz discloses the aircraft of claim 13, further comprising a controller (ref. 82) to instruct (a) one of the first actuator or the second actuator to cause the flap to move between an extended position and a retracted position and (b) one of the third actuator or the fourth actuator to cause the flap to move between the extended position and the retracted position (Degenholtz intended use claim 14 “instruct (a) one of the first actuator or the second actuator to cause the flap to move between an extended position and a retracted position and (b) one of the third actuator or the fourth actuator to cause the flap to move between the extended position and the retracted position”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10 rejected under 35 U.S.C. 103 as being unpatentable over Degenholtz in view of Huang et al (20140018203).
In regards to claim 9, Degenholtz discloses the aircraft of claim 8, while Degenholtz discloses a drive/gearing between the first actuator and coupling (as seen in Fig. 3, between ref. 80A and 78A), Degenholtz does not expressly disclose: further comprising a cycloidal drive disposed between the first actuator and the first coupler. 
Huang teaches a cycloidal drive, abstract discloses cycloidal gear. It would have been obvious to one of ordinary skill in the art at the time of filing to modify Degenholtz with Huang by providing a cycloidal drive disposed between the first actuator and the first coupler in order to provide increased torque at low rotation speed.

In regards to claim 10, Degenholtz as combined discloses the aircraft of claim 9, wherein the first actuator is to cause the cycloidal drive to rotate to enable the first coupler to couple with the first drive arm (Degenholtz disclose ref. 80A, 80B motors for rotation shaft ref. 88).

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Degenholtz in view of Weiland et al (4207442).
In regards to claim 13, Degenholtz discloses the aircraft of claim 8, but does not expressly disclose: wherein the first drive arm and the second drive arm are coupled to a first flap support and further comprising: a third actuator; a fourth actuator; a third drive arm coupled to the flap; a fourth drive arm coupled to the flap (Weiland teaches a connecting arm comparing a first and second arm, seen in Fig. 1 refs. 140, 132, which connects the actuator ref. 60 to the flap); 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Degenholtz with Weiland by coupling the connecting arms of Degenholtz to the flap with the two arms of Weiland in order to extend the reach of the actuator.
	Degenholtz as combined dose not expressly disclose: a third coupler to selectively couple the third actuator to the flap via the third drive arm; and a fourth coupler to selectively couple the fourth actuator to the flap via the fourth drive arm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a third coupler to selectively couple the third actuator to the flap via the third drive arm; and a fourth coupler to selectively couple the fourth actuator to the flap via the fourth drive arm in order to add redundant means to move the flap, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 1-7, 15-20 allowed.
Claim 11, 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display arrangements for actuators to extend or retract flaps. The arrangements include single and double arms attached to the flap as well as single actuator to drive all flaps or each flap with individual actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642